Order entered September 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00212-CR
                                       No. 05-14-00213-CR

                                  JOE POLANCO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 401-81063-2011, 401-80435-2012

                                            ORDER
         The clerk’s record in cause no. 05-14-00212-CR (trial court no. 401-81063-2011) does
not contain a copy of appellant’s notice of appeal. The clerk’s record in cause no. 05-14-00213-
CR (trial court no. 401-80435-2012) does not contain a copy of the trial court’s judgment
revoking community supervision or appellant’s notice of appeal.
         Accordingly, we ORDER the Collin County District Clerk to file, within FIFTEEN
DAYS of the date of this order, supplemental clerk’s records containing the items identified
above.
         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Collin County District Clerk and to counsel for all parties.

                                                       /s/     DAVID EVANS
                                                               JUSTICE